Title: 21st.
From: Adams, John Quincy
To: 


       Mrs. Emery and her daughter were going to Exeter this morning in a single sleigh. Dr. Kilham and I after greatly debating the question had likewise determined to go: so we agreed to divide; the Doctor went with Mrs. Emery, and I with the young lady. It was just eleven o’clock when we started; and the roads were so difficult, that we did not get to Exeter till three. Nor the other sleigh till five. After sitting down my companion I went and dined, and then immediately proceeded to the meeting-house where the State Convention for the State of New-Hampshire were debating upon the subject of the federal Constitution. I found Mr. Pickering a member from Portsmouth zealously, though I cannot add very forcibly arguing for the good cause. Several other members spoke; but none of them, in my opinion much to the purpose: They have gone through the System by paragraphs: and are now considering it generally.
       I found Mr. Shaw, Mr. Thaxter and a number more of our Haverhill friends there, and pass’d the evening with them at Mr. Peabody’s; a friend of the Doctor’s; where we lodg’d; for there was not a bed to be had at any of the public houses. We were disappointed of an assembly this evening as we expected; and the debates I really think were not worth the ride, in a cold day; but the satisfaction of riding with an amiable girl; and the novelty of the town which I never saw before, will in some measure compensate for the failure of my expectations.
      